Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 1 of 24 PageID: 418



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 JILL HEIM,                                   :         CIVIL ACTION
                                              :         NO. 19-16845
             Plaintiff,                       :
                                              :
      v.                                      :
                                              :
 CAPE RESORTS MANAGEMENT CO.,                 :
                                              :
             Defendant.                       :



                              M E M O R A N D U M

 EDUARDO C. ROBRENO, J.                                           August 19, 2021


 I.   INTRODUCTION

      After five years of employment, on March 20, 2019, Plaintiff

 Jill Heim was terminated at forty-nine years old from her position

 as Director of Group Sales for Defendant Cape Resorts Management

 Company.     The   stated    reason    for       her     termination     was      that

 “[p]laintiff had arranged to meet with the general manager of a

 competing property without requesting permission to do so and

 without substantiating the meeting on her weekly sales report.”

 Def.’s Mot. Summ. J. 10, ECF No. 24. Plaintiff now brings this

 civil action for age discrimination under the New Jersey Law

 Against Discrimination (“LAD”).

      Defendant       moves   for   summary           judgment,   contending       that

 Plaintiff    fails    to   (1)   establish       a    prima   facie   case   of    age
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 2 of 24 PageID: 419



 discrimination, and (2) persuade the Court that the reason for her

 termination was mere pretext. For the reasons explained below,

 Defendant’s motion for summary judgment will be denied.


 II.   BACKGROUND 1

       A. Defendant’s Business and Management

       Defendant is a New Jersey corporation with approximately

 eight hundred employees. Among the forty-five senior managers

 Defendant had, “27 percent [were] 55-plus and 62 percent [were]

 over 40.” Bashaw Dep. 33:23-34:1, ECF No. 25-5. Curtis Bashaw (CEO

 for Defendant) described Defendant’s core business as “95 percent

 or more transient revenue” reflected by approximately $50 million

 in annual revenue. Bashaw Dep. 20:14-21:15. Plaintiff, as the

 Director of Group Sales, worked on corporate sales, which brought

 in approximately “[$]500,000 a year,” which is considered by Bashaw

 to be “a de minimis part of our revenue.” Bashaw Dep. 18:4-6.

       According to Bashaw, the most important aspect of Defendant’s

 Sales Department after launching a new website in 2018 was to

 ensure that “transient e-mails and website are all in ship-shape.”

 Bashaw Dep. 20:25-21:3. Bashaw stated that “[n]obody worked on

 outreach for sales since [Plaintiff] left” in March 2019 because

 “there was really not a lot of growth in the department, it was



 1     The facts set forth herein are either uncontested or, if contested, are
 viewed in the light most favorable to the non-moving party, i.e., Plaintiff.

                                       2
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 3 of 24 PageID: 420



 pretty static, for many years.” Bashaw Dep. 19:13-21. Although

 Jessica   Nagel,   “a     junior    event       coordinator-type    person,”   was

 receiving Plaintiff’s emails, Bashaw testified that Defendant was

 “hoping to hire a more global senior salesperson in 2020.” Bashaw

 Dep. 16:8-11.

       Patrick    Logue,    who     hired       and   supervised   Plaintiff,   was

 Defendant’s Vice President of Operations until September 30, 2019.

       Until November 2019, Marc Lubchansky was the General Manager

 of Congress Hall, a Cape Resorts property where the sales office

 was   located.   His    job   responsibilities          included,    inter   alia,

 “overseeing the . . . food and beverage departments, the hotel

 itself, front desk, housekeeping, engineering, [and] checking with

 all of those managers,” including Plaintiff. Lubchansky Dep. 9:16-

 20, ECF No. 25-5. He participated in weekly sales meetings with

 Plaintiff, Nagel, and Logue. At Logue’s recommendation, Lubchansky

 extended Nagel’s employment and promoted her to a sales coordinator

 working with Plaintiff. Logue also approved of Nagel replacing

 Plaintiff on Plaintiff’s days off.

       In October 2019, Defendant on-boarded a new President of

 Operations, Cindy D’Aoust, who is approximately fifty years old

 and had been a consultant for Defendant since at least July 2019.

 D’Aoust also became the acting general manager of Congress Hall

 when Lubchansky left in November 2019.



                                            3
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 4 of 24 PageID: 421



       B. Plaintiff’s Employment with Defendant

       In 2014 Defendant hired Plaintiff, a woman with twenty years

 of experience in the hotel industry, in a full-time position as

 Director of Group Sales. Plaintiff signed a non-compete agreement

 stipulating that she “will not be employed by, contract with,

 consult or otherwise advise any company based in Cape May County,

 NJ for a period of two (2) years” following her termination with

 Defendant, and would not disclose, at any time, “information

 obtained during employment that is not publicly available.” Pl.’s

 Resp. Opp’n Def.’s Mot. Summ. J. Ex. S, ECF No. 25-9.

       Plaintiff was also bound by Defendant’s Executive Handbook of

 policies    and    procedures   that    specified,        inter    alia,    that   an

 employee’s    performance       is   continuously         evaluated      throughout

 employment,       that   Defendant     has     four     forms     of   disciplining

 employees for misconduct (verbal counseling, written warnings,

 suspension, and employment termination), and that an employee’s

 act   of   “gross    misconduct,”      such    as     “[b]latant       disregard   of

 supervisor’s direction,” could lead to termination. Pl.’s Resp.

 Opp’n Def.’s Mot. Summ. J. Ex. L, at 8-11, ECF No. 25-7.

       Logue   created     Plaintiff’s        position    and    job    description.

 Plaintiff’s job functions were to generate sales leads, create and

 negotiate contracts for incoming groups, communicate with clients,

 follow up on proposals, go to networking events, create budgets


                                         4
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 5 of 24 PageID: 422



 and forecasts, report on sales, and work on the annual marketing

 report and budget. Plaintiff reported to Lubchansky, who reported

 to   Logue,   but   Plaintiff   dealt    with   both    supervisors         daily.

 Plaintiff worked remotely but was required to be on site once a

 week for sales meetings or as needed.

       Although Logue gave Plaintiff high recommendations in August

 2017 when she applied for a tourism and hospitality management

 Master’s   Degree,   specifically    commending     her     team    spirit    and

 dedication to Defendant’s business, Logue testified that Plaintiff

 “needed a lot of coaching . . . consistent[ly] throughout her

 employment.”    Logue   Dep.    20:14-16,   ECF   No.       25-4.    Lubchansky

 described Plaintiff as a “very nice” person who was “very familiar

 with the business.” Lubchansky Dep. 11:11-15, ECF No. 25-5.

       Plaintiff’s    performance   was   measured      by   the     total   group

 revenue target for the year. Logue testified that Plaintiff’s

 annual targets were generally met and sometimes exceeded, and that

 Defendant’s top-line revenue grew during her employment.

       Plaintiff always handed the sign-up group contracts to sales

 coordinators in the sales team. When one of the sales coordinators

 retired, Nagel, an intern at the time, was promoted to sales

 coordinator and took over those responsibilities in July 2018.

 Nagel complained that Plaintiff “was difficult to reach and was

 pushing back when requested to assist in particular areas” of



                                      5
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 6 of 24 PageID: 423



 Nagel’s work. Logue Dep. 31:3-9. Nagel had also complained about

 another employee in June 2017.

       Logue    stated      that    he   received     similar   complaints       about

 Plaintiff from the retired sales coordinator. Logue allegedly

 addressed     the     “[in]flexibility”        and     “difficult       to   reach”

 complaints with Plaintiff on several occasions. Logue Dep. 34:15-

 35:18. In response, Plaintiff “offered reasons why she was away

 from her phone, that she would be running errands or going to

 meetings or taking her son to school.” Logue Dep. 35:19-24. Logue

 believed that Nagel’s concerns were legitimate because his office

 was   in    the    same    sales    office     and    he   could   hear      Nagel’s

 conversations and see her frustration.

       Plaintiff alleged that Logue made statements in September and

 October 2018 that he was on “team [Nagel]” and was going to make

 sure she succeeded. Pl.’s Dep. 59:1-9, ECF No. 25-2. Logue disputes

 making those statements.

       Lubchansky testified that October 2018 at Congress Hall was

 “very, very busy,” and Nagel had “a lot of issues that she needed

 to get in touch with [Plaintiff]” about but could not reach her by

 phone or email. Lubchansky Dep. 18:9-16. On October 31, 2018, when

 Logue could not reach Plaintiff, he and Lubchansky decided to ask

 Plaintiff     to    meet   with    them.   Logue     and   Lubchansky     met   with

 Plaintiff at a diner to recount their concerns and found that

 Plaintiff was “defensive,” “emotional,” and “met that kind of

                                            6
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 7 of 24 PageID: 424



 feedback with resistance.” Logue Dep. 36:21-37:10. Plaintiff and

 Defendant dispute whether Plaintiff stated during the October 31

 meeting that she wasn’t going to keep her phone on during weekends.

 Logue testified that he noticed marked improvement in Plaintiff’s

 attitude after that meeting.

       A follow-up meeting between Plaintiff, Nagel, and Lubchansky

 occurred on November 7, 2018, to create a “reset” between Plaintiff

 and Nagel and try to get them to work better together. Logue Dep.

 41:1-12. Logue testified that there were no similar meetings after

 the November 7 meeting because the issues had been sufficiently

 addressed. Lubchansky testified that those issues “never went

 away.” Lubchansky Dep. 24:22-25.

       Plaintiff      was   never   officially    disciplined     during   her

 employment with Defendant except when she met with HR regarding

 her dress code in 2015. Logue countered that HR and Lubchansky’s

 lack of awareness of any written warnings issued to Plaintiff did

 not   mean   there   weren’t   any;   Logue,    however,   did   not   provide

 evidence in support of any written warnings.

       C. Plaintiff’s Termination

       In March 2018, General Manager Francesca Santoro (“Santoro”)

 of La Mer (a resort in the area not owned by Defendant) invited

 Plaintiff to dinner to “pick her brain” about La Mer renovations,

 mentioning that Bashaw was “aware” of the dinner. Pl.’s Resp. Opp’n

 Def.’s Mot. Summ. J. Ex. M, at 19, ECF No. 25-7. Logue reached out

                                       7
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 8 of 24 PageID: 425



 to   Bashaw   for    advice   on    whether    Plaintiff     could      “see   the

 renovations at La Mer so that we might refer summer groups we may

 not be able to handle.” Id. Bashaw answered that “parameters”

 should be discussed. Id. Neither Logue nor Bashaw remember whether

 they discussed the parameters. There was no written directive given

 to Plaintiff in 2018 not to go to La Mer on her own, but Logue

 allegedly advised her orally not to meet with the general manager

 of a competing hotel without first bringing in her supervisors or

 a general manager. Def.’s Resp. Pl.’s S. Undisputed Material Facts

 ¶¶ 53, 55, ECF No. 26-1. Plaintiff never met with Santoro in 2018.

       Logue testified that “it is important for directors of a hotel

 to   know   who   the   competition    is    and   know   what   resources     the

 competition has,” but denied that Plaintiff made a case that her

 visit with Santoro would have been useful “to determine if [La

 Mer] were becoming a competitor.” Id. ¶¶ 41-42. Because competing

 hotels have poached employees from them in the past, Bashaw and

 Lubchansky    were      concerned     that    Santoro     wanted   to    recruit

 Plaintiff. Lubchansky believed that Plaintiff meeting with Santoro

 without telling anyone at their hotel would be interpreted as the

 competition “trying to poach to steal clients, to steal business,”

 a typical “sales game.” Lubchansky Dep. 50:13-20, ECF No. 25-5.

 Lubchansky was not aware that Plaintiff’s non-compete agreement

 prohibited her from being involved with a competitor during her

 employment or for some time thereafter.

                                         8
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 9 of 24 PageID: 426



       Santoro   invited      Plaintiff     again   in     February   2019     and

 Plaintiff agreed to go and see La Mer’s renovated meeting space.

 Logue heard about the meeting from another staff and was “a little

 bummed” that Plaintiff had not informed him about it, so he

 proposed to accompany Plaintiff together with Lubchansky at the

 arranged meeting. Def.’s Resp. Pl.’s S. Undisputed Material Facts

 ¶ 59. Santoro ultimately cancelled the meeting. On March 8, 2019,

 Logue emailed HR that he and Lubchansky were going to terminate

 Plaintiff because of the 2019 La Mer meeting issue and “other

 dissatisfactory and ongoing behavior related to poor performance

 and collegial relations.” Id. ¶ 70.

       Plaintiff was fired on March 20, 2019, after a brief meeting

 between Plaintiff, Logue, Lubchansky, and Rue from HR. Logue

 informed Bashaw that Logue and Lubchansky decided to terminate

 Plaintiff. Bashaw testified that “[p]erformance wasn't the issue.

 The   issue   was   taking   a   meeting   with    a    competitor   and    being

 insubordinate to Patrick Logue's directive and I know that there

 was a history of other performance-related issues in terms of

 cooperation and teamwork that had been a problem for [Plaintiff].”

 Bashaw Dep. 22:7-14, ECF No. 25-5.

       Lubchansky testified that the decision to terminate Plaintiff

 was warranted by the fact that she continued to be unreachable

 over the phone. He also believed that Plaintiff’s decisions to not

 turn her phone on during the weekends and to not clear her 2019 La

                                       9
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 10 of 24 PageID: 427



 Mer meeting with management were acts of “blatant disregard of Mr.

 Logue's      direction”       and       “terminable      offenses.”       Lubchansky      Dep.

 36:6-37:5. He testified, however, that he never called her on the

 weekends, and whenever he called her during the week, she would

 always call him right back if she didn’t answer.

        On March 20, 2019, HR sent out an email advising Defendant’s

 main    operations         teams    that    Plaintiff       was    no     longer   with    the

 company, that all inquiries should be directed to Nagel, who “will

 be     the    main     point       of     contact       moving    forward,”        and    that

 “[Plaintiff’s] email has been pointed to [Nagel’s] email address.”

 Def.’s Resp. Pl.’s S. Undisputed Material Facts ¶ 74. Plaintiff

 and Nagel were the only employees that handled group sales at the

 time of Plaintiff’s termination.

        D. After Plaintiff’s Termination

        After        terminating           Plaintiff,       Defendant         divided       her

 responsibilities “up amongst the members of the sales team” and

 the tasks previously handled by Plaintiff “were taken over by the

 sales team staff that plaintiff previously worked directly with.”

 Def.’s       Mot.   Summ.    J.     18,    ECF    No.    24.     Bashaw    testified      that

 “[t]here’s been no proactive sales outreach, there’s been response

 to inquiries.” Bashaw Dep. 16:24-25, ECF No. 25-5. “Nobody worked

 on   outreach        for    sales       since    [Plaintiff]       left.    The    team    has

 facilitated inquiries and tried to book inquiries that come in on

 the telephone . . . .” Bashaw Dep. 19:13-16. Lubchansky testified

                                                  10
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 11 of 24 PageID: 428



 that Nagel took over Plaintiff’s duties after she was terminated

 because they “had no one else. So it was just [Nagel].” Lubchansky

 Dep. 49:1-5, ECF No. 25-5.

       After Plaintiff left, Nagel reported to Logue and assumed the

 responsibility of “weekly reports to the General Manager outlining

 leads    received,    follow-up   calls,    emails,     client   interactions,

 client    outcomes,   confirmed    contracts,     and    contracts     pending.”

 Pl.’s S. Undisputed Material Facts ¶¶ 76, 78, ECF No. 25-1. After

 Nagel left Defendant in August 2019, the position was filled by

 Karen Knoblock, “age 22-23,” who became a sales manager, had the

 same duties as Nagel, and was “the first point of contact for any

 corporate groups looking to come in for a meeting.” Id. ¶¶ 81-83.

 After Knoblock left Defendant in March 2020, the position was

 filled    by   Jennifer    O’Neill,        age   thirty-two,     who     remains

 responsible for group and conference sales.

       In terms of allocating Plaintiff’s other responsibilities,

 the vice-president of revenue took over the responsibilities of

 reviewing sales forecasts and interacting with the sales manager

 to decide if group business is appropriate. The vice-president of

 marketing took over the responsibility of monitoring marketing and

 advertising budgets related to group sales.

       In July 2019, Plaintiff requested a release from her non-

 compete agreement to accept a job offer as a corporate and group

 sales executive for one of Defendant’s competitors in Cape May.

                                       11
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 12 of 24 PageID: 429



 Logue did not approve the request, and Bashaw stated that “[i]f I

 was asked, I would have said no,” Bashaw Dep. 26:23-27:2, despite

 the fact that a much younger former wedding and social sales

 coordinator in the sales team had been released from her non-

 compete agreement, upon request, when she was terminated in January

 2019. Plaintiff, a single mother, worked as a floater and remained

 without a full-time job for thirteen months.

 III.    LEGAL STANDARD

        Summary judgment is appropriate if no genuine dispute as to

 any material fact exists and the moving party is entitled to

 judgment as a matter of law. Fed. R. Civ. P. 56(a). A fact is

 “material” if proof of its existence or nonexistence might affect

 the outcome of the litigation, and a dispute is “genuine” if “the

 evidence is such that a reasonable jury could return a verdict for

 the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 248 (1986). At the summary judgment stage, the Court must

 view the facts “in the light most favorable” to the nonmoving party

 and “draw all reasonable inferences in favor” of that party. Young

 v. Martin, 801 F.3d 172, 174 n.2 (3d Cir. 2015) (citing Tri-M Grp.,

 LLC v. Sharp, 638 F.3d 406, 415 (3d Cir. 2011)).

        In employment discrimination cases, “a defendant employer is

 not entitled to summary judgment merely by showing the plaintiff's

 inability to prove [discrimination] by direct evidence” because


                                      12
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 13 of 24 PageID: 430



 the plaintiff may also proffer circumstantial evidence that the

 employer’s explanation of the discriminatory act is pretextual.

 Chipollini v. Spencer Gifts, 814 F.2d 893, 895 (3d Cir. 1987).


 IV.   DISCUSSION

       A.     Unlawful Age Discrimination Under the LAD

       To prevail in an age discrimination action under the LAD, an

 employee must “show that [age] played a role in the decision making

 process and that it had a determinative influence on the outcome

 of that process.” Bergen Com. Bank v. Sisler, 732 A.2d 944, 953

 (N.J. 1999) (first quoting Maiorino v. Schering-Plough Corp., 695

 A.2d 353, 363 (N.J. Super. Ct. App. Div. 1997); and then quoting

 Greenberg v. Camden Cnty. Vocational & Tech. Sch., 708 A.2d 460,

 465 (N.J. Super. Ct. App. Div. 1998)).

       New   Jersey   courts   apply   the   same   burdens    of    proof   and

 persuasion to LAD discrimination cases as those that apply to

 federal     anti-discrimination    cases.    See   Erickson    v.    Marsh   &

 McLennan Co., 117 N.J. 539, 550 (1990) (applying the federal anti-

 discrimination methodology from McDonnell Douglas Corp. v. Green,

 411 U.S. 792 (1973), to a case under the LAD); Clowes v. Terminix

 Int’l, Inc., 109 N.J. 575, 595 (1988) (same). Under the McDonnell

 Douglas framework, “if the plaintiff establishes the elements of

 a prima facie case, the employer must articulate a legitimate,

 non-discriminatory reason for its employment decision.” Smith v.


                                       13
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 14 of 24 PageID: 431



 Borough of Wilkinsburg, 147 F.3d 272, 278 (3d Cir. 1998). “Once

 such a justification is proffered, the burden then reverts to the

 plaintiff to prove by a preponderance of the evidence that the

 articulated reason is a pretext.” Id.

             1. Plaintiff has established a prima facie case of age
                discrimination

       The McDonnell Douglas framework requires four elements for

 Plaintiff    to      establish      a    prima    facie        case   of     unlawful

 discrimination: (1) that she belongs to a protected class; (2)

 that she “applied and was qualified for a job for which the

 employer    was    seeking        applicants”;     (3)     that,      despite      her

 qualifications,       she   was    rejected;      and    (4)     that,     after   her

 rejection, “the position remained open and the employer continued

 to seek applicants from persons of complainant’s qualifications.”

 McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

       Under New Jersey law, in relation to the fourth element,

 Plaintiff must show that her employment responsibilities survived,

 together with proof that either (1) there was a replacement with

 a similarly situated sufficiently younger candidate, or (2) the

 employer    sought     others     to    perform   the     work    after     she    was

 terminated. See Zive v. Stanley Roberts, Inc., 867 A.2d 1133, 1145

 (N.J. 2005); Bergen Com. Bank, 732 A.2d at 959; Reynolds v. Palnut

 Co., 748 A.2d 1216, 1219 (N.J. Super. Ct. App. Div. 2000).




                                          14
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 15 of 24 PageID: 432



       “The evidentiary burden at the prima facie stage is ‘rather

 modest: it is to demonstrate to the court that [under] plaintiff's

 factual scenario . . . discrimination could be a reason for the

 employer’s action.’” Zive, 867 A.2d at 1139 (quoting Marzano v.

 Comput. Sci. Corp., 91 F.3d 497, 508 (3d Cir. 1996)) (first citing

 Tex. Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248, 253 (1981);

 then citing Torre v. Casio, Inc., 42 F.3d 825, 829 (3d Cir. 1994);

 then citing McKenna v. Pac. Rail Serv., 32 F.3d 820, 825 (3d Cir.

 1994); and then citing Peper v. Princeton Univ. Bd. of Trs., 389

 A.2d 465, 478 (1978)).

       Here,    Heim   alleges   age    discrimination       because     Defendant

 terminated her but retained substantially younger individuals to

 perform the same duties. Defendant does not dispute that Plaintiff

 has established the first three prima facie elements. Instead,

 Defendant argues that she cannot establish the fourth element

 because her position was “never filled by a younger employee

 subsequent to plaintiff's termination,” and although the position

 remains open, there are “presently no plans for defendant to fill

 the position in the future.” Def.’s Mot. Summ. J. 17, ECF No. 24.

 Defendant alleges that even though “Plaintiff's work was divided

 up   amongst   the    members   of    the   sales   team”    due   to    business

 necessity, the sales team collectively assuming her duties does

 not constitute “replacement” because nobody was promoted to her

 position. Def.’s Mot. Summ. J. 18-19.

                                        15
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 16 of 24 PageID: 433



       Defendant’s    arguments    are     unpersuasive   for    the   reasons

 explained in Ehmann v. Sea Spa, LLC:

       There is only a subtle difference between replacement
       and   retention.   To  differentiate   based   upon  the
       replacement of a new employee or the substitution of an
       existing employee is, at best, to rely on semantics. The
       issue is not whether the protected individual is
       replaced by a new employee or an existing employee is
       retained to do the work following the departure, rather,
       the issue to be decided is whether an adverse employment
       action took place under circumstances that give rise to
       an inference of unlawful discrimination. Here, defendant
       retained substantially younger employees to do the job
       performed by plaintiff.


 No. L-1165-03, 2005 WL 3439935, at *4 (N.J. Super. Ct. App. Div.

 Dec. 16, 2005).

       Plaintiff has established the fourth element of her prima

 facie case because the functions of her former position as Director

 of Group Sales survived her termination and three sufficiently

 younger, similarly situated employees consecutively replaced her.

       The record demonstrates that the functions of the Director of

 Group Sales position survived Plaintiff’s termination and were

 reallocated immediately thereafter, except for the outreach for

 sales, a task that was put on hold to prioritize other things,

 such as ensuring Defendant’s new website successfully launched.

 After   Plaintiff    was   terminated,     the   sales   team   “facilitated

 inquiries” and booked “inquiries that c[a]me in on the telephone,”

 and Nagel made the “weekly reports to the General Manager outlining


                                      16
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 17 of 24 PageID: 434



 leads    received,    follow-up   calls,   emails,    client   interactions,

 client    outcomes,   confirmed    contracts,   and    contracts   pending.”

 Bashaw Dep. 19: 13-16, ECF No. 25-5; Pl.’s S. Undisputed Material

 Facts ¶ 76, ECF No. 25-1. After Nagel left in August 2019, Karen

 Knoblock became “the first point of contact for any corporate

 groups looking to come in for a meeting,” followed by Jennifer

 O'Neill. Pl.’s S. Undisputed Material Facts ¶¶ 81-84. Each one of

 these individuals, in their sales management position, was focused

 on group sales.

       Only a few tasks that Plaintiff performed in collaboration

 with upper management have been completely reallocated to upper

 management: the decisions on group business rates versus rack

 rates, the overall group sales strategy, and the review of sales

 forecasts went to the vice-president of revenue. But the group

 sales manager would still present the vice president of revenue

 with those decisions. Logue Dep. 72:1-9, ECF No. 25-4. The vice-

 president of marketing completely took over monitoring marketing

 and advertising budgets for group sales.

       The evidence that Plaintiff’s job functions survived and were

 reallocated to other sales managers supports an inference that

 Defendant “had a continued need for ‘someone to perform the same

 work after’” Plaintiff’s termination. See Pivirotto v. Innovative

 Sys., 191 F.3d 344, 354 (3d Cir. 1999) (quoting Cumpiano v. Banco

 Santander P.R., 902 F.2d 148, 155 (1st Cir. 1990)). In fact,

                                      17
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 18 of 24 PageID: 435



 Defendant’s own argument supports this “continued [business] need”

 inference: “[The reallocation] was only done because business

 necessity required their continuation and the sales team were the

 only employees of Defendant that had experience and understanding

 of the Plaintiff’s duties so that they could seamlessly complete

 those   tasks    without      significant     interruption        to   Defendant’s

 business.” Def.’s Reply Pl.’s Opp’n to Mot. Summ. J. 5, ECF No.

 26.   Further,   an     HR    email   sent   on   March     20,    2019,   advised

 Defendant’s teams involved with sales that Plaintiff was no longer

 with the company, informed them that the group sales business was

 transitioning to Nagel, and stated that “Lubchansky will be working

 closely with [Nagel] through this transition.” Pl.’s Resp. Opp’n

 Def.’s Mot. Summ. J. Ex. Q, ECF No. 25-9. Thus, this email further

 attests to the continuity of the group sales position in the sales

 team.

       The   record     also   supports   an    inference     that      Plaintiff’s

 responsibilities       were     reallocated       to   sufficiently        younger

 employees. Both Nagel, who took over Plaintiff’s duties the day

 she was terminated, and Knoblock, who took over after Nagel’s

 departure in August 2019, were in their twenties. O’Neill was

 thirty-two years old. This evidence, combined with other facts

 accepted    in   the    light    most    favorable     to    Plaintiff     (e.g.,

 Plaintiff’s assertion that Logue stated that he was on “team



                                         18
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 19 of 24 PageID: 436



 [Nagel]” multiple times to Plaintiff), creates a prima facie case

 of age discrimination against Plaintiff.

       Defendant’s    argument   that    Plaintiff’s     job    was   eliminated

 because no sales employees were proactively seeking out business

 in Philadelphia or South Jersey is unpersuasive. Seeking out

 business was only one aspect of Plaintiff’s job, and the record

 shows that Defendant still has one sales manager focused on group

 sales, paired with another manager for wedding and social sales.

       Lastly, Defendant argues that Plaintiff’s position was unique

 and the other employees are not similarly situated because no other

 employees had the remote work privileges that Plaintiff had.

 However, employees are similarly situated not when they have the

 same privileges, but when they handle comparable duties or there

 is routine job shuffling among them. Monaco v. Am. Gen. Assur.

 Co., 359 F.3d 296, 303 (3d Cir. 2004) (citing Anderson v. Consol.

 Rail Corp., 297 F.3d 242, 250 (3d Cir. 2002)). Nagel, Knoblock,

 and   O’Neill,   all   substantially        younger   than    Plaintiff,   each

 negotiated group contracts, communicated with clients, followed up

 on proposals, and reported on group sales, just like Plaintiff

 did. Thus, a reasonable jury could conclude that Nagel, Knoblock,

 and O’Neill were similarly situated to Plaintiff even though their

 work privileges may have differed. See id. at 306.




                                        19
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 20 of 24 PageID: 437



       As a result of the foregoing, Plaintiff has established a

 prima facie case of age discrimination, and Defendant’s motion for

 summary judgment on this basis will be denied.

             2. Defendant has proffered a legitimate,
                nondiscriminatory reason for Plaintiff’s termination

       Once the prima facie burden is met, the burden shifts to the

 employer to produce a “legitimate, nondiscriminatory reason” for

 its disparate treatment of the employee. McDonnell Douglas Corp.

 v. Green, 411 U.S. 792, 802 (1973). Defendant need not prove that

 the articulated reason actually motivated the discharge. Fuentes

 v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994).

       Here, Defendant’s first proffered nondiscriminatory reason

 for Plaintiff’s termination is Plaintiff’s “gross misconduct” in

 failing to follow Logue’s directive not to arranging a meeting

 with Santoro without first clearing such a meeting with senior

 management. Def.’s Mot. Summ. J. 17, ECF No. 24. Defendant’s second

 proffered nondiscriminatory reason is Logue’s dissatisfaction with

 Plaintiff refusing to answer her phone on weekends and Plaintiff’s

 general unavailability.

       Plaintiff does not dispute that Defendant has proffered a

 potential legitimate nondiscriminatory reason due to her agreeing

 to an unapproved meeting with Santoro in March 2019. 2 However, she


 2     Although Plaintiff disputes the admission of Defendant’s second
 nondiscriminatory reason because Defendant did not raise it in its
 interrogatory answers, the Court need not consider this argument because
 Plaintiff’s evidence raises a triable issue of material fact as to whether

                                      20
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 21 of 24 PageID: 438



 argues this reason is pretextual. Thus, the Court will move on to

 the pretext issue.

              3. Plaintiff has raised a triable issue of material
                 fact as to whether Defendant’s nondiscriminatory
                 reasons for her termination were pretextual
       The   standard      for    evaluating     pretextual     nondiscriminatory

 reasons     under   the    LAD    is    whether    the    “inconsistencies      and

 implausibilities in the employer’s proffered reasons for discharge

 reasonably could support an inference that the employer did not

 act   for   nondiscriminatory          reasons,   not     whether   the   evidence

 necessarily leads to [the] conclusion that the employer did act

 for discriminatory reasons.” Chipollini v. Spencer Gifts, 814 F.2d

 893, 900 (3d Cir. 1987) (citing Graham v. F.V. Leopold Co., 779

 F.2d 170, 172-73 (3d Cir. 1985)). Plaintiff can show that each of

 Defendant’s     nondiscriminatory          reasons       for   termination    were

 pretextual by presenting evidence which demonstrates that the

 Defendant’s    reasons     are    “weak,      implausible,     contradictory,    or

 incoherent.” Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994).

       Defendant’s first nondiscriminatory reason for terminating

 Plaintiff is her alleged “gross misconduct” in 2019 when she

 disobeyed Logue’s directive not to arrange a meeting with Santoro,

 a directive that was apparently given to Plaintiff in 2018.




 both of Defendant’s nondiscriminatory reasons for her termination were
 pretextual, as explained below.

                                          21
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 22 of 24 PageID: 439



       A reasonable jury may find it implausible that Plaintiff

 received a directive from Logue in 2018 not to arrange a meeting

 with Santoro. Plaintiff alleges Logue told her not to “waste her

 time” by going to dinner with Santoro, which is not a clear

 directive. Pl.’s Dep. 29:5-23, ECF No. 25-2. Although Logue did

 not admit to saying that, but rather to advising Plaintiff that

 she was not to arrange a meeting with Santoro without first

 bringing in her supervisors or a general manager, there is no

 evidence that he actually gave this directive to Plaintiff. Neither

 Plaintiff’s contract nor Defendant’s Employee Handbook contains

 such a directive, and even though Logue knew that it was “not

 unusual    for   an   incoming   general   manager    to   get   to   know   the

 competition,” neither he nor Bashaw put a directive in writing to

 preempt a misconduct such as Plaintiff’s from happening. Logue

 Dep. 48:2-9, ECF No. 25-4.

       Furthermore,     Logue’s   stated    reason    for   not   allowing    the

 meeting,    i.e.,     “[c]oncerns    about    proprietary        exchange     of

 information from our company to a general manager of a competing

 hotel,” Logue Dep. 45:2-4, is arguably weak because Plaintiff had

 already signed a non-compete agreement that addressed those exact

 concerns. Thus, Plaintiff’s evidence has demonstrated sufficient

 weaknesses and implausibilities in Defendant’s first proffered

 reason for discharge that could reasonably support an inference

 that Defendant did not act for nondiscriminatory reasons.

                                      22
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 23 of 24 PageID: 440



       Defendant’s second proffered nondiscriminatory reason for

 terminating Plaintiff is her “unwillingness to answer her phone on

 days off and Plaintiff not being available and supporting other

 members of the sales staff.” Def.’s S. Undisputed Material Facts

 ¶ 19, ECF No. 24. Lubchansky testified that Plaintiff said she

 “didn't have to answer the phone” and that she shuts her phone off

 on weekends and doesn’t keep it on. Lubchansky Dep. 21:1-25, ECF

 No. 25-5. Plaintiff testified, however, that she was regularly

 checking her email “on nights and throughout weekends,” that she

 “did not advise Logue or Lubchansky that her phone was going to be

 off on weekends,” Pl.’s S. Undisputed Material Facts ¶ 27, ECF No.

 25-1, and that she always kept her phone “on and with her at all

 times.” Pl.’s Resp. Def.’s S. Undisputed Material Facts ¶ 16, ECF

 No. 25-11.

       Regardless of this he said, she said issue, Defendant’s

 argument     concerning    Plaintiff’s        availability          and    support    is

 blatantly     inconsistent       with    both        Lubchansky           and    Logue’s

 testimonies.     Lubchansky      testified         that      whenever       he    called

 Plaintiff and she did not answer, she would immediately call him

 back. Lubchansky Dep. 61:7-10. Logue testified that after the

 October 31 meeting, he saw a “marked improvement” in Plaintiff’s

 communication    and     that   the   matter       between    her    and    Nagel    was

 “addressed sufficiently.” Logue Dep. 41:1-42:8, ECF No. 25-4.

 Thus,      Plaintiff’s      evidence         has     demonstrated           sufficient

                                         23
Case 1:19-cv-16845-ECR-MJS Document 30 Filed 08/19/21 Page 24 of 24 PageID: 441



 inconsistencies        in   Defendant’s      second   proffered      reason    for

 discharge      that    could    reasonably     support    an    inference     that

 Defendant did not act for nondiscriminatory reasons.

       To the extent Defendant argues that age discrimination was

 clearly not a factor in Plaintiff’s termination because sixty-two

 percent of Defendant’s senior managers are over forty years old,

 this argument is unpersuasive. Evidence of a “governing majority”

 of the same kind did not dispel the presumption of intentional

 discrimination against one of that kind in Castaneda v. Partida,

 430 U.S. 482, 500 (1977), because: (1) that evidence did not

 demonstrate that there was no reason to discriminate, and (2) the

 presumption that “human beings would not discriminate against

 their own kind” is patently false. Id.

       As a result of the foregoing, Defendant’s nondiscriminatory

 reasons for discharging Plaintiff have been placed in substantial

 doubt    by     evidence        of   weaknesses,      implausibilities,        and

 inconsistencies. See Chipollini, 814 F.2d at 900. Thus, Plaintiff

 has   raised    a     triable   issue   of   material    fact   as   to   whether

 Defendant’s nondiscriminatory reasons for her termination were

 pretextual.

 V.    CONCLUSION

       As a result of the foregoing, Defendant’s motion for summary

 judgment will be denied. An order consistent with this memorandum

 shall issue.

                                         24
